DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action on the merits is in response to communication filed on 10/09/2020.
Claims 1-30 are pending of which claims 1, 14, 24 and 30 are independent.
The IDS(s) submitted on 04/22/21 is being considered.
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, last 6 lines recite “resending the BFRQ message in the other cell based on the determining, wherein the BFRR message comprises one or more of the following types: a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell; a transmission using the candidate recovery beam for the Scell; or a deactivation command for the Scell.”.  
	In lines 9-10, the claim indicates the basis of resending the BFRQ message is on the determination when the BFRR message is received relative to a timer.  That is if BFRR is received prior to the timer expiring then the BFRQ is not retransmitted per Applicant’s specification as shown in Fig. 4 block 408.  However, as disclosed in Applicant’s specification as well as in the prior art, the possible values of BFRR are known and can be one of the three options detailed in the above recited limitation of claim 1. In fact, independent claims 14 and 30 confirm the BFRR is supposed to contain any one of these three items. 
	Given that it is not clear to the examiner that the mere absence or presence of one of the three expected items, namely “a new transmission configuration indicator can be the basis of determining on resending BFRQ. Per Applicant’s specification a BFRQ is resent if BFRR is not received prior to the timer expiring.  Per Applicant’s specification as well as the prior art BFRR has to have one of the three elements and if the message received does not have any of the three items then it is anything but a BFRR and will be considered as if BFRR was not received and requires automatically by default a resending of the BFRR as the received BFRR cannot be properly decoded.   The Applicant specification merely states the limitation and is vague and indefinite as the examiner is not clear on how an absence of one of the expected elements in the BFRR can trigger a resend of the BFRQ.
	For the purposes of examining the claims, the limitations recited in the last 6 lines of independent claim 1 are considered to be addressed by any prior art that teaches resending BFRQ if BFRR is not received prior to the expiration of the BFRQ. timer and the BFRR contains at least one of the expected three elements claimed as “a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell; a transmission using the candidate recovery beam for the Scell; or a deactivation command for the Scell”.   The examiner assumes such a prior art will resend a BFRQ if it gets a BFRR containing a TCI reconfiguration when expecting approval of candidate recovery beam for the Scell meeting the limitation.
	Dependent claims 2-12 are rejected for the same flaws as independent claim 1.
Regarding claim 24, last 6 lines recite “resend the BFRQ message in the other cell based on the determining, wherein the BFRR message comprises one or more of 
	In lines 11-10, the claim indicates the basis of resending the BFRQ message is on the determination when the BFRR message is received relative to a timer.  That is if BFRR is received prior to the timer expiring then the BFRQ is not retransmitted per Applicant’s specification as shown in Fig. 4 block 408.  However, in Applicant’s specification as well as in the prior art the possible values of BFRR are known and can be one of the three options. In fact, independent claims 14 and 30 confirm the BFRR is supposed to contain any one of these three items. 
Given that it is not clear to the examiner that the mere absence or presence of one of the three expected items, namely “a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell; a transmission using the candidate recovery beam for the Scell; or a deactivation command for the Scell” , can be the basis of determining on resending BFRQ. Per Applicant’s specification a BFRQ is resent if BFRR is not received prior to the timer expiring.  Per Applicant’s specification as well as the prior art BFRR has to have one of the three elements and if the message received does not have any of the three items then it is anything but a BFRR and will be considered as if BFRR was not received and requires automatically by default a resending of the BFRR as the received BFRR cannot be properly decoded.   The Applicant specification merely states the limitation and is vague and indefinite as the examiner is not clear on how an absence of one of the expected elements in the BFRR can trigger a resend of the BFRQ.
any prior art that teaches resending BFRQ if BFRR is not received prior to the expiration of the BFRQ. timer and the BFRR contains at least one of the expected three elements claimed as “a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell; a transmission using the candidate recovery beam for the Scell; or a deactivation command for the Scell”.   The examiner assumes such a prior art will resend a BFRQ if it gets a BFRR containing a TCI reconfiguration when expecting approval of candidate recovery beam for the Scell meeting the limitation.
	Dependent claims 25-29 are rejected for the same flaws as independent claim 24.
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 24-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al (US 20210409091 A1 relied for priority on the provisional but all citations are from the nonprovisional as all citations and embodiments are fully supported by the provisional document ) in view of Davydov et al (WO 2020223649 A1 and all citing is from provisional document 62/842361 on which priority is relied) and  Guo  (US 20220052749 A1 - the provisional document on which priority is relied on fully supports the nonprovisional document and hence all citations are from the nonprovisional document).
	Regarding claim 1, Svedman discloses a method (i.e. Figs. 1-18) for wireless communication by a user equipment (UE) (i.e. referred as UE1 in Figs 3-4 and UE in all other Figs.), comprising: performing beam failure detection (BFD) of a beam pair link (BPL) associated with a secondary cell (Scell) of a base station (BS) (See paragraphs 119-122 wherein it discloses doing BFD for Scells with uplink and downlink beam pairs and specially doing BFD for downlink only SCells too - as an example see Fig. 6A&B where cell K has a paired uplink and downlink beams and BFD is detected - paragraph 264 shows cell K is a Scell with uplink and downlink pair and cell m where the BFRQ is transmitted for cell k ) ; sending a beam failure recovery request (BFRQ) message in another cell of the BS (i.e. in Fig. 6a and 6b BFD is done on Scell cell K in step 2 and when BF (beam failure) is identified and candidate new beam are identified then a BFRQ message is prepared and transmitted in steps 3 and 4 of Figs. 6A /B and in step 8 of Fig. 6A/B it is shown that the BFRQ for S cell k is transmitted on cell m) , the BFRQ message including an indication of a candidate recovery beam for the Scell (See paragraph 267 explicitly indicating the BFRQ transmitted on cell m contains secondary cell k’s candidate recovery RS’s/beams); (In paragraph 279 it is suggested a BFRQ timer can be used for the retransmit blocks and in paragraph 246 steps 7 and 10 shown in Figs. 6A/B  as retransmit  can be replaced by a BFRQ timer shown in Fig. 11 step 4 and retransmisson of BFRQ on the same cell depends on whether BFRR is received or not prior to the expiration the BFRQ timer as shown in Fig. 11 steps 4, 7, 8, and 9  ); and resending the BFRQ message in the other cell based on(in view of the 112 (b) rejection this limitation is interpreted to simply check if a correct proper BFRR is received or not. Hence if the BFRR received for what ever reason is not correct and hence cannot be decoded and interpreted then BFRQ is retransmitted if BFRR is received prior to the expiration of the BFRQ timer - see paragraph 247) 
	Svedman fails to disclose starting a timer based on sending the BFRQ.
	Davydov discloses starting a timer based on sending the BFRQ (i.e. on page 5 in the first 4 lines it is explicitly stated that the UE starts a timer based on the transmission of a BFRQ and the timer can be reset prior to expiring if a response from the gNB/base station is received containing reconfiguring the TCI that is a form of BFRR)
	In view of the above, having the method of Svedman and then given the well- established teaching of Davydov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Svedman as taught by Davydov, since Davydov states in the last two lines of page 3 that the modification results in maintaining the same understanding between gNB and UE on the acknowledgement (Ack) of the BFRQ as well as the retransmission of BFRQ.
Svedman fails to disclose resending the BFRQ message when the BFRR message comprises one or more of the following types: a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell; a transmission using the candidate recovery beam for the Scell; or a deactivation command for the Scell.
Guo discloses resending the BFRQ message when  the BFRR message comprises one or more of the following types: a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell (i.e. Alt 2 - paragraph 82) (i.e. See Alt 1 - paragraph 82) or a deactivation command for the Scell (i.e. Alt. 6 - paragraph 82) .  (i.e. in paragraph 82 it explicitly states “…after a UE reports at least one index of failed SCell to the gNB through a higher layer signaling, for example a first MAC CE, the UE can be requested to consider the one or more of the following as gNB's response to UE's reporting of failed SCell….” and further it shows the gNB response which is a BFRR can have all three types as detailed in Alt 2 and Alt 6 but discloses many options - 7 alternatives. Discusses retransmission of BFRQ in paragraph 85 and in paragraph 86it indicates check is made if BFRR has right values “ After sending BFRQ, the UE is able to ensure the SCell recovery is successfully conducted based on the gNB's response and thus the following operation continue to fully recover one failed SCell. “) 
	(Applicant should take note that Guo really teaches the limitation requiring “and resending the BFRQ message in the other cell based on the determining, wherein the BFRR message comprises one or more of the following types: a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell; a transmission using the candidate recovery beam for the Scell; or a deactivation command for the Scell.” (i.e. Given MAC-CE is a BFRQ and MAC-CE Activation Command is a BFRR then Guo paragraph 82 teaches the limitation of resending BFRQ when the BFRR at least misses an expected TCI state activation for the Scell as claimed  Paragraph 082 partially states “….When the UE sends a first PUSCH carrying MAC CE message to report at least one index of failed SCell in slot n, if the UE does not receive a DCI format 0_0 or DCI format 0_1 in PDCCH, which carries the same value in ‘HARQ process number’ but different value in ‘New beam indicator’ as in the DCI format that scheduled the transmission for a first PUSCH, or does not receive a MAC CE activation command for one of the provided TCI states for a CORESET configured in one SCell that is reported in MAC CE message reporting index(es) of failed SCell or does not receive a MAC CE message that deactivates a SCell that is reported in the MAC CE message reporting index(es) of failed SCell no (another example n+N.sub.4×N.sub.slot.sup.subframe,μ+1), the UE can re-send the MAC CE to report at least one index of failed SCell.”)
	In view of the above, having the method of Svedman and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Svedman as taught by Guo, since Guo states in paragraph 86 that the modification results in a beam failure recovery for a secondary cell (SCell) capable of providing high reliability.

	Regarding claim 24, Svedman discloses  user equipment (UE) (Fig. 1F Paragraph 009 - i.e. referred as UE1 in Figs 3-4 and UE in all other Figs. 5-18) , comprising: a memory (Fig. 1F memory 130 and 132) ; and a processor (Fig. 1F processor 118) communicatively coupled to the memory, the processor configured to: perform beam failure detection (BFD) of a beam pair link (BPL) associated with a secondary cell (Scell) of a base station (BS) (See paragraphs 119-122 wherein it discloses doing BFD for Scells with uplink and downlink beam pairs and specially doing BFD for downlink only SCells too - as an example see Fig. 6A&B where cell K has a paired uplink and downlink beams and BFD is detected - paragraph 264 shows cell K is a Scell with uplink and downlink pair and cell m where the BFRQ is transmitted for cell k ); send a beam failure recovery request (BFRQ) message in another cell of the BS (i.e. in Fig. 6a and 6b BFD is done on Scell cell K in step 2 and when BF (beam failure) is identified and candidate new beam are identified then a BFRQ message is prepared and transmitted in steps 3 and 4 of Figs. 6A /B and in step 8 of Fig. 6A/B it is shown that the BFRQ for S cell k is transmitted on cell m) , the BFRQ message including an indication of a candidate recovery beam for the Scell (See paragraph 267 explicitly indicating the BFRQ transmitted on cell m contains secondary cell k’s candidate recovery RS’s/beams); (In paragraph 279 it is suggested a BFRQ timer can be used for the retransmit blocks and in paragraph 246 steps 7 and 10 shown in Figs. 6A/B  as retransmit  can be replaced by a BFRQ timer shown in Fig. 11 step 4 and retransmisson of BFRQ on the same cell depends on whether BFRR is received or not prior to the expiration the BFRQ timer as shown in Fig. 11 steps 4, 7, 8, and 9  ); and resend the BFRQ message in the other cell based on(in view of the 112 (b) rejection this limitation is interpreted to simply check if a correct proper BFRR is received or not. Hence if the BFRR received for whatever reason is not correct and hence cannot be decoded and interpreted then BFRQ is retransmitted if BFRR is received prior to the expiration of the BFRQ timer - see paragraph 247) 
	Svedman fails to disclose to start a timer based on sending the BFRQ.
	Davydov discloses to start a timer based on sending the BFRQ (i.e. on page 5 in the first 4 lines it is explicitly stated that the UE starts a timer based on the transmission of a BFRQ and the timer can be reset prior to expiring if a response from the gNB/base station is received containing reconfiguring the TCI that is a form of BFRR)
	In view of the above, having the UE of Svedman and then given the well- established teaching of Davydov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE of Svedman as taught by Davydov, since Davydov states in the last two lines of page 3 that the modification results in maintaining the same understanding between gNB and UE on the acknowledgement (Ack) of the BFRQ as well as the retransmission of BFRQ.
Svedman fails to disclose resending the BFRQ message when the BFRR message comprises one or more of the following types: a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell; a transmission using the candidate recovery beam for the Scell; or a deactivation command for the Scell.
i.e. ALT 2 - paragraph 82); a transmission using the candidate recovery beam for the Scell; (i.e. See Alt1 - paragraph 82) or a deactivation command for the Scell (i.e. Alt. 6 - paragraph 82) .  (i.e. in paragraph 82 it explicitly states “…after a UE reports at least one index of failed SCell to the gNB through a higher layer signaling, for example a first MAC CE, the UE can be requested to consider the one or more of the following as gNB's response to UE's reporting of failed SCell….” and further it shows the gNB response which is a BFRR can have all three types as detailed in Alt 2 and Alt 6 but discloses many options - 7 alternatives. Discusses retransmission of BFRQ in paragraph 85 and in paragraph 86it indicates check is made if BFRR has right values “ After sending BFRQ, the UE is able to ensure the SCell recovery is successfully conducted based on the gNB's response and thus the following operation continue to fully recover one failed SCell. “) 
	(Applicant should also take note that Guo really teaches the limitation requiring “and resending the BFRQ message in the other cell based on the determining, wherein the BFRR message comprises one or more of the following types: a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell; a transmission using the candidate recovery beam for the Scell; or a deactivation command for the Scell.” (i.e. Given MAC-CE is a BFRQ and MAC-CE Activation Command is a BFRR then Guo paragraph 82 teaches the limitation of resending BFRQ when the BFRR at least misses an expected TCI state activation for the Scell as claimed  Paragraph 082 partially states “….When the UE sends a first PUSCH carrying MAC CE message to report at least one index of failed SCell in slot n, if the UE does not receive a DCI format 0_0 or DCI format 0_1 in PDCCH, which carries the same value in ‘HARQ process number’ but different value in ‘New beam indicator’ as in the DCI format that scheduled the transmission for a first PUSCH, or does not receive a MAC CE activation command for one of the provided TCI states for a CORESET configured in one SCell that is reported in MAC CE message reporting index(es) of failed SCell or does not receive a MAC CE message that deactivates a SCell that is reported in the MAC CE message reporting index(es) of failed SCell no (another example n+N.sub.4×N.sub.slot.sup.subframe,μ+1), the UE can re-send the MAC CE to report at least one index of failed SCell.”)
	In view of the above, having the UE of Svedman and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE of Svedman as taught by Guo, since Guo states in paragraph 86 that the modification results in a beam failure recovery for a secondary cell (SCell) capable of providing high reliability.
	Regarding claims 2 and 25, Svedman modified by Davydov and Guo disclose the method of claim 1 and the UE of claim 24 but Svedman fails to disclose wherein the BFRR message further comprises an uplink grant for a new transmission with a same hybrid automatic repeat request (HARQ) process as an uplink channel carrying the BFRQ message.
See Paragraph 82 alt 1 teaching the limitation verbatim where MAC CE is the BFRQ and the BFRR is the response received in the PDCCH  and PUSCH is the uplink channel carrying the BFRQ/MAC CEmessage - Paragraph 82 partially recites “…In an Alt 1, a PDCCH scheduling  PUSCH transmission that has same value of ‘HARQ process number’ but with different value of ‘New beam indicator’ as in the PDCCH that schedules the PUSCH transmission carrying that higher layer message, a first MAC CE, reporting index of failed SCell. ….”)
	In view of the above, having the UE and method of Svedman and Davydov and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE and method of Svedman and Davydov as taught by Guo, since Guo states in paragraph 86 that the modification results in a beam failure recovery for a secondary cell (SCell) capable of providing high reliability.
	Regarding claims 3 and 26, Svedman modified by Davydov and Guo disclose the method of claim 1 and the UE of claim 24 including receiving the BFRR in the other cell but Svedman fails to disclose wherein the new TCI state activation or reconfiguration for the Scell is received in a media access control (MAC) control element (CE) on a physical downlink shared channel (PDSCH).
See Paragraph 82 combination of alt 2 and alt 5 effectively teach the limitation - In an Alt 2, the UE receives higher layer signaling, for example MAC CE activation command for one of the provided TCI states for a CORESET configured in the reported failed SCell.  plus  In an Alt 5, the UE is configured by the gNB with cross-scheduling to use PDCCH in another cell to cross-schedule the PDSCH and/or PUSCH transmission in the reported failed SCell. )
	In view of the above, having the UE and method of Svedman and Davydov and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE and method of Svedman and Davydov as taught by Guo, since Guo states in paragraph 86 that the modification results in a beam failure recovery for a secondary cell (SCell) capable of providing high reliability.
	Regarding claims 4 and 27, Svedman modified by Davydov and Guo disclose the method of claim 1 and the UE of claim 24 including receiving the BFRR in the other cell but Svedman fails to disclose wherein the new TCI state activation or reconfiguration for the Scell is received.
	Guo discloses wherein the new TCI state activation or reconfiguration for the Scell is received (See paragraph 82 the combination of alt 2, alt 5 and alt 6 -effectively teach the limitation verbatim - In an Alt 2, the UE receives higher layer signaling, for example MAC CE activation command for one of the provided TCI states for a COREST configured in the reported failed Scell.   Alt 5, the UE is configured by the gNB with cross-scheduling to use PDCCH in another cell to cross-schedule the PDSCH and/or PUSCH transmission in the reported failed SCell. The gNB can use reconfiguration of higher layer parameter CrossCarrierSchedulingConfig to configure such a cross-carrier scheduling for that UE on the reported failed SCell. In an Alt 6, the UE receives a SCell activation/deactivation MAC CE from the serving gNB, which deactivates the SCell(s) that is identified by the index(es) of failed SCell reported in a first MAC CE.  )
	In view of the above, having the UE and method of Svedman and Davydov and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE and method of Svedman and Davydov as taught by Guo, since Guo states in paragraph 86 that the modification results in a beam failure recovery for a secondary cell (SCell) capable of providing high reliability.
	Regarding claims 5 and 28, Svedman modified by Davydov and Guo disclose the method of claim 1 and the UE of claim 24 including wherein the transmission using the candidate recovery beam for the Scell is a physical downlink control channel (PDCCH). (i.e. Svedman discloses in paragraph 111 the limitation verbatim).
	The motivation to combine Svedman, Davydov and Guo is set forth above.
	Regarding claims 6 and 29, Svedman modified by Davydov and Guo disclose the method of claim 1 and the UE of claim 24 including wherein the transmission using the candidate recovery beam for the Scell is sent in a predefined resource.(Svedman teaches it on a PDCCH on another cell - cell m for Fig. 6 A/B and Fig. 11 - where cell m indicates BFRR is transmitted on preconfigured resource - cell m  and cell k DL BWP shown in Figs. 6A/b in block 5 - see paragraphs 264-266)
	The motivation to combine Svedman, Davydov and Guo is set forth above.
	Regarding claim 7, Svedman modified by Davydov and Guo discloses the method of claim 1  wherein the transmission using the candidate recovery beam for the Scell is sent in a resource indicated to the UE.(  Svedman teaches it on a PDCCH on another cell - cell m for Fig. 6 A/B and Fig. 11 - where cell m indicates BFRR is transmitted on preconfigured resource and known to the UE - cell m  and cell k DL BWP shown in Figs. 6A/b in block 5 - see paragraphs 264-266) (See  paragraph 299 of Svedman reciting “A search space and in some cases corresponding CORESET used for recovery  See also Svedman paragraph e.g., BFRR) may be optionally configured per UL BWP of the failed cell, as in Rel-15. In some cases, such a configuration indicates that the BFRR may or should be monitored on a non-failed cell. The indication may be in the form a cell index/Id or a list of cells indices/Ids. In some cases, a present indication means that the SpCell (e.g., in the same group) may be or shall be used for BFRR monitoring. An indication of DL BWP in the non-failed cell may also be included.”  see also Svedman paragraphs 300-302 too )
	The motivation to combine Svedman, Davydov and Guo is set forth above.
	Regarding claim 8, Svedman modified by Davydov and Guo discloses the method of claim 7, wherein the resource is indicated to the UE using radio resource i.e. Svedman discloses in paragraphs 315 on using RRC for configuring the resources for BFRR)
	The motivation to combine Svedman, Davydov and Guo is set forth above.
	Regarding claim 9, Svedman modified by Davydov and Guo discloses the method of claim 1, further comprising: monitoring a resource for the transmission using the candidate recovery beam for the Scell for a time period after sending the BFRQ message. (Svedman discloses monitoring the BFRQ that carries the uplink resource for carrying the candidate recovery beam for a period of time which is checked at step 9 in Fig. 11 - BFRQ timer expired?)
	The motivation to combine Svedman, Davydov and Guo is set forth above.
	Regarding claim 10, Svedman modified by Davydov and Guo discloses the method of claim 9, wherein the monitoring comprises setting a receive beam of the UE to receive the candidate recovery beam for the Scell.(i.e. Svedman shows in Fig. 11 step 11 monitoring DL BWP Im beam on cell m for BFRR and receiving it step 12 - same approach in Figs. 6 A&B) 
	The motivation to combine Svedman, Davydov and Guo is set forth above.
	Regarding claim 11, Svedman modified by Davydov and Guo discloses the method of claim 1 and receiving the BFRR in the other cell as set forth above, Svedman fails to disclose wherein the deactivation command is received in a media access control (MAC) control element (CE) on a physical downlink shared channel (PDSCH) in the other cell.
	Guo discloses wherein the deactivation command is received in a media access control (MAC) control element (CE) on a physical downlink shared channel (PDSCH) in (See paragraph 82 - alt 6 plus alt 5 teach the limitation -  In an Alt 6, the UE receives a SCell activation/deactivation MAC CE from the serving gNB, which deactivates the SCell(s) that is identified by the index(es) of failed SCell reported in a first MAC CE. In an Alt 5, the UE is configured by the gNB with cross-scheduling to use PDCCH in another cell to cross-schedule the PDSCH and/or PUSCH transmission in the reported failed SCell. The gNB can use reconfiguration of higher layer parameter CrossCarrierSchedulingConfig to configure such a cross-carrier scheduling for that UE on the reported failed SCell.)
	In view of the above, having the method of Svedman and Davydov and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Svedman and Davydov as taught by Guo, since Guo states in paragraph 86 that the modification results in a beam failure recovery for a secondary cell (SCell) capable of providing high reliability.
	Regarding claim 12, Svedman modified by Davydov and Guo discloses the method of claim 1 and receiving the BFRR in the other cell as set forth above, Svedman fails to disclose the method of claim 1, wherein the deactivation command is received in the other cell.
	Guo discloses wherein the deactivation command is received in the other cell. (See paragraph 82 - alt 6 plus alt 5 teach the limitation -  In an Alt 6, the UE receives a SCell activation/deactivation MAC CE from the serving gNB, which deactivates the SCell(s) that is identified by the index(es) of failed SCell reported in a first MAC CE. In an Alt 5, the UE is configured by the gNB with cross-scheduling to use PDCCH in another cell to cross-schedule the PDSCH and/or PUSCH transmission in the reported failed SCell. The gNB can use reconfiguration of higher layer parameter CrossCarrierSchedulingConfig to configure such a cross-carrier scheduling for that UE on the reported failed SCell.)
	In view of the above, having the method of Svedman and Davydov and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Svedman and Davydov as taught by Guo, since Guo states in paragraph 86 that the modification results in a beam failure recovery for a secondary cell (SCell) capable of providing high reliability.
Claim 14-23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman in view of Gao.
	Regarding claim 14, Svedman discloses a method (i.e. Figs. 1-18) for wireless communication by a base station (BS) (i.e. Figs. 1 E - gNB121 as an example with UE F)  comprising:
	receiving a beam failure recovery request (BFRQ) message in a cell (i.e. cell m in Figs A&B) from a user equipment (UE),(i.e. Fig. 6A&B BFRQ received from cell m in step 8)  the BFRQ message including an indication of a candidate recovery beam for a secondary cell (Scell) (i.e. cell k in Figs 6 A & B is the secondary cell where beam failure was detected )  of the UE(i.e. in Fig. 6a and 6b BFD is done on Scell cell K in step 2 and when BF (beam failure) is identified and candidate new beam are identified then a BFRQ message is prepared and transmitted in steps 3 and 4 of Figs. 6A /B and in step 8 of Fig. 6A/B it is shown that the BFRQ for S cell k is transmitted on cell m); and
sending a beam failure recovery response (BFRR) message to the UE in response to the BFRQ message. (i.e. in Fig. 6A&B BFRR is sent on DL BWP in step 9).
	Svedman fails to disclose wherein the BFRR message comprises one or more of the following types: a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell; a transmission using the candidate recovery beam for the Scell; or a deactivation command for the Scell.
Guo discloses wherein the BFRR message comprises one or more of the following types: a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell( i.e. See Alt 2 - paragraph 82) ; a transmission using the candidate recovery beam for the Scell (i.e. See Alt 1 - paragraph 82); or a deactivation command for the Scell (i.e. Alt. 6 - paragraph 82).  ( i.e. Given MAC-CE is a BFRQ and MAC-CE Activation Command is a BFRR then Guo paragraph 82 in teaches explicitly the limitations  by stating “…after a UE reports at least one index of failed SCell to the gNB through a higher layer signaling, for example a first MAC CE, the UE can be requested to consider the one or more of the following as gNB's response to UE's reporting of failed SCell….” and further it shows the gNB response which is a BFRR can have all three types as detailed in Alt 2 and Alt 6 but discloses many options - 7 alternatives. Discusses retransmission of BFRQ in paragraph 85 and in paragraph 86it indicates check is made if BFRR has right values “ After sending BFRQ, the UE is able to ensure the SCell recovery is successfully conducted based on the gNB's response and thus the following operation continue to fully recover one failed SCell. “) 
	In view of the above, having the method of Svedman and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Svedman as taught by Guo, since Guo states in paragraph 86 that the modification results in a beam failure recovery for a secondary cell (SCell) capable of providing high reliability.
	Regarding claim 15, Svedman modified by Guo discloses the method of claim 14 but Svedman fails to disclose wherein the BFRR message further comprises an uplink grant for a new transmission with a same hybrid automatic repeat request (HARQ) process as an uplink channel carrying the BFRQ message.
	Guo discloses wherein the BFRR message further comprises an uplink grant for a new transmission with a same hybrid automatic repeat request (HARQ) process as an uplink channel carrying the BFRQ message. (See Paragraph 82 alt 1 teaching the limitation verbatim where MAC CE is the BFRQ and the BFRR is the response received in the PDCCH  and PUSCH is the uplink channel carrying the BFRQ/MAC CEmessage - Paragraph 82 partially recites “…In an Alt 1, a PDCCH scheduling  PUSCH transmission that has same value of ‘HARQ process number’ but with different value of ‘New beam indicator’ as in the PDCCH that schedules the PUSCH transmission carrying that higher layer message, a first MAC CE, reporting index of failed SCell. ….”)

	Regarding claim 16, Svedman modified by Guo discloses the method of claim 14 including the cell  but Svedman fails to disclose wherein the new TCI state activation or reconfiguration for the Scell is received in a media access control (MAC) control element (CE) on a physical downlink shared channel (PDSCH).
	Guo discloses wherein the new TCI state activation or reconfiguration for the Scell is received in a media access control (MAC) control element (CE) on a physical downlink shared channel (PDSCH).  (See Paragraph 82 combination of alt 2 and alt 5 effectively teach the limitation - In an Alt 2, the UE receives higher layer signaling, for example MAC CE activation command for one of the provided TCI states for a CORESET configured in the reported failed SCell.  plus  In an Alt 5, the UE is configured by the gNB with cross-scheduling to use PDCCH in another cell to cross-schedule the PDSCH and/or PUSCH transmission in the reported failed SCell. )
	In view of the above, having method of Svedman and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Svedman as taught by Guo, since Guo states in paragraph 86 that the 
	Regarding claim 17, Svedman modified by Guo discloses the method of claim 14 including the cell  but Svedman fails to disclose wherein the new TCI state activation or reconfiguration for the Scell is transmitted.
	Guo discloses wherein the new TCI state activation or reconfiguration for the Scell is transmitted (See paragraph 82 the combination of alt 2, alt 5 and alt 6 -effectively teach the limitation verbatim - In an Alt 2, the UE receives higher layer signaling, for example MAC CE activation command for one of the provided TCI states for a COREST configured in the reported failed Scell.   Alt 5, the UE is configured by the gNB with cross-scheduling to use PDCCH in another cell to cross-schedule the PDSCH and/or PUSCH transmission in the reported failed SCell. The gNB can use reconfiguration of higher layer parameter CrossCarrierSchedulingConfig to configure such a cross-carrier scheduling for that UE on the reported failed SCell. In an Alt 6, the UE receives a SCell activation/deactivation MAC CE from the serving gNB, which deactivates the SCell(s) that is identified by the index(es) of failed SCell reported in a first MAC CE.  )
	In view of the above, having method of Svedman and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Svedman as taught by Guo, since Guo states in paragraph 86 that the 
	Regarding claim 18, Svedman modified by Guo discloses the method of claim 14 but Svedman fails to disclose including wherein the transmission using the candidate recovery beam for the Scell is a physical downlink control channel (PDCCH). (i.e. Svedman discloses in paragraph 111 the limitation verbatim).
	The motivation to combine Svedman, Davydov and Guo is set forth above.
	Regarding claim 19, Svedman modified by Guo discloses the method of claim 14 but Svedman fails to disclose including wherein the transmission using the candidate recovery beam for the Scell is sent in a predefined resource.(Svedman teaches it on a PDCCH on another cell - cell m for Fig. 6 A/B and Fig. 11 - where cell m indicates BFRR is transmitted on preconfigured resource - cell m  and cell k DL BWP shown in Figs. 6A/b in block 5 - see paragraphs 264-266)
The motivation to combine Svedman and Guo is set forth above.

	Regarding claim 20, Svedman modified by Guo discloses the method of claim 14 but Svedman fails to disclose including wherein the transmission using the candidate recovery beam for the Scell is sent in a resource indicated to the UE.(  Svedman teaches it on a PDCCH on another cell - cell m for Fig. 6 A/B and Fig. 11 - where cell m indicates BFRR is transmitted on preconfigured resource and known to the UE - cell m  and cell k DL BWP shown in Figs. 6A/b in block 5 - see paragraphs 264-266) (See  paragraph 299 of Svedman reciting “A search space and in some cases corresponding CORESET used for recovery  See also Svedman paragraph e.g., BFRR) may be optionally configured per UL BWP of the failed cell, as in Rel-15. In some cases, such a configuration indicates that the BFRR may or should be monitored on a non-failed cell. The indication may be in the form a cell index/Id or a list of cells indices/Ids. In some cases, a present indication means that the SpCell (e.g., in the same group) may be or shall be used for BFRR monitoring. An indication of DL BWP in the non-failed cell may also be included.”  see also Svedman paragraphs 300-302 too )
	The motivation to combine Svedman and Guo is set forth above.
	Regarding claim 21, Svedman modified by Guo discloses the method of claim 14 but Svedman fails to disclose, wherein the resource is indicated to the UE using radio resource control (RRC) signaling. (i.e. Svedman discloses in paragraphs 315 on using RRC for configuring the resources for BFRR)
	The motivation to combine Svedman and Guo is set forth above.
	Regarding claim 22, Svedman modified by Guo discloses the method of claim 14 including the cell  but Svedman fails to disclose wherein the deactivation command is transmitted in a media access control (MAC) control element (CE) on a physical downlink shared channel (PDSCH) in the cell.
	Guo discloses wherein the deactivation command is transmitted in a media access control (MAC) control element (CE) on a physical downlink shared channel (PDSCH) in the cell. (See paragraph 82 - alt 6 plus alt 5 teach the limitation -  In an Alt 6, the UE receives a SCell activation/deactivation MAC CE from the serving gNB, which deactivates the SCell(s) that is identified by the index(es) of failed SCell reported in a first MAC CE. In an Alt 5, the UE is configured by the gNB with cross-scheduling to use PDCCH in another cell to cross-schedule the PDSCH and/or PUSCH transmission in the reported failed SCell. The gNB can use reconfiguration of higher layer parameter CrossCarrierSchedulingConfig to configure such a cross-carrier scheduling for that UE on the reported failed SCell.)
	In view of the above, having method of Svedman and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Svedman as taught by Guo, since Guo states in paragraph 86 that the modification results in a beam failure recovery for a secondary cell (SCell) capable of providing high reliability.
.
	Regarding claim 23, Svedman modified by Guo discloses the method of claim 14 including the cell  but Svedman fails to disclose wherein the deactivation command is transmitted in the cell. (See paragraph 82 - alt 6 plus alt 5 teach the limitation -  In an Alt 6, the UE receives a SCell activation/deactivation MAC CE from the serving gNB, which deactivates the SCell(s) that is identified by the index(es) of failed SCell reported in a first MAC CE. In an Alt 5, the UE is configured by the gNB with cross-scheduling to use PDCCH in another cell to cross-schedule the PDSCH and/or PUSCH transmission in the reported failed SCell. The gNB can use reconfiguration of higher layer parameter CrossCarrierSchedulingConfig to configure such a cross-carrier scheduling for that UE on the reported failed SCell.)

	Regarding claim 30, Svedman discloses a base station (BS) (i.e. Fig. 1E gNB 121 as an example and component shown in Fig. 1G) , comprising: a memory (i.e. Memory 92, 82 and 93 in Fig. 1G); and a processor (i.e. processor Fig. 1G) communicatively coupled to the memory, the processor configured to: 
	receive a beam failure recovery request (BFRQ) message in a cell (i.e. cell m in Figs A&B) from a user equipment (UE),(i.e. Fig. 6A&B BFRQ received from cell m in step 8)  the BFRQ message including an indication of a candidate recovery beam for a secondary cell (Scell) (i.e. cell k in Figs 6 A & B is the secondary cell where beam failure was detected )  of the UE(i.e. in Fig. 6a and 6b BFD is done on Scell cell K in step 2 and when BF (beam failure) is identified and candidate new beam are identified then a BFRQ message is prepared and transmitted in steps 3 and 4 of Figs. 6A /B and in step 8 of Fig. 6A/B it is shown that the BFRQ for S cell k is transmitted on cell m); and
	send a beam failure recovery response (BFRR) message to the UE in response to the BFRQ message. (i.e. in Fig. 6A&B BFRR is sent on DL BWP in step 9).
	Svedman fails to disclose wherein the BFRR message comprises one or more of the following types: a new transmission configuration indicator (TCI) state activation or 
Guo discloses wherein the BFRR message comprises one or more of the following types: a new transmission configuration indicator (TCI) state activation or reconfiguration for the Scell( i.e. See Alt 2 - paragraph 82) ; a transmission using the candidate recovery beam for the Scell (i.e. See Alt 1 - paragraph 82); or a deactivation command for the Scell (i.e. Alt. 6 - paragraph 82).  ( i.e. Given MAC-CE is a BFRQ and MAC-CE Activation Command is a BFRR then Guo paragraph 82 in teaches explicitly the limitations  by stating “…after a UE reports at least one index of failed SCell to the gNB through a higher layer signaling, for example a first MAC CE, the UE can be requested to consider the one or more of the following as gNB's response to UE's reporting of failed SCell….” and further it shows the gNB response which is a BFRR can have all three types as detailed in Alt 2 and Alt 6 but discloses many options - 7 alternatives. Discusses retransmission of BFRQ in paragraph 85 and in paragraph 86it indicates check is made if BFRR has right values “ After sending BFRQ, the UE is able to ensure the SCell recovery is successfully conducted based on the gNB's response and thus the following operation continue to fully recover one failed SCell. “) 
	In view of the above, having the Base Station of Svedman and then given the well- established teaching of Guo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Base Station of Svedman as taught by Guo, since Guo states in paragraph .
	Allowable Subject Matter
Claim 13  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HABTE MERED/Primary Examiner, Art Unit 2474